Name: Commission Regulation (EC) No 3253/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the support measures for local products for the smaller Aegean islands in the fruit, vegetable and flower sectors
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  regions of EU Member States;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R3253Commission Regulation (EC) No 3253/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the support measures for local products for the smaller Aegean islands in the fruit, vegetable and flower sectors Official Journal L 293 , 27/11/1993 P. 0028 - 0033 Finnish special edition: Chapter 3 Volume 53 P. 0198 Swedish special edition: Chapter 3 Volume 53 P. 0198 COMMISSION REGULATION (EC) No 3253/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the support measures for local products for the smaller Aegean islands in the fruit, vegetable and flower sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), and in particular Article 7 (5) thereof, Whereas Regulation (EEC) No 2019/93 introduces an aid scheme for the implementation of programmes of initiatives for the benefit of the smaller Aegean islands in respect of fruit, vegetables and flowers; whereas detailed rules should be adopted for the application of the scheme; whereas the rules concern the specification of the work which may be included in the programmes, the definition of the measures to be adopted as part of the technical assistance for producer groups and organizations, the procedure for accepting the programmes of initiatives and their monitoring and implementation; Whereas any fraud should be penalized; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The purpose of the programmes of initiatives provided for in Article 7 of Regulation (EEC) No 2019/93 shall be the development and/or diversification of production and/or the improvement of the quality of fruit, vegetables and flowers falling within Chapters 6, 7 and 8 of the combined nomenclature, with the exception of potatoes for human consumption falling within CN codes 0701 90 51, 0701 90 59 and 0701 90 90, seed potatoes falling within CN code 0701 10 00 and tomatoes falling within code 0702. The programmes shall relate to one or more of the following measures: - the development of production, in particular by new planting or new crops, - varietal improvements to increase productivity and bring about adjustments to environmental conditions and market demand, - the adoption of cultivation techniques specific to the climatic and physical conditions in the region, - the planting and cultivation of experimental crops in conjunction with research centres. Article 2 The additional aid provided for in Article 7 (3) of Regulation (EEC) No 2019/93 shall be paid where programmes of initiatives: - are submitted by a producer group or organization recognized under Council Regulations (EEC) No 1360/78 (2) and (EEC) No 1035/72 (3) respectively, and - are drawn up and implemented with the assistance, or under the supervision, of technical specialists in the crops in question who are not members of the abovementioned groups or organizations. Assistance shall cover in particular one or more of the following objectives: - adaptation of crop production, - selection of the most appropriate varieties, - cultivation techniques suitable for local crops and conditions. Article 3 1. Draft programmes of initiatives shall be submitted each year to the departments designated by the competent authorities before a date to be determined by the latter. They shall be submitted in accordance with the model set out in Annex I and shall be accompanied by all appropriate information required. 2. The competent authorities shall ensure that: - the programme of initiatives complies with the objectives of Regulation (EEC) No 2019/93 and with the provisions of this Regulation, - the draft programme is economically consistent and of high technical quality and that the estimates, financing plan and programming of its implementation are sound, - the information contained in the draft programme is accurate. The departments shall carry out all appropriate checks, including, where necessary, on-site inspections. 3. The competent departments shall decide to approve or reject the programmes within three months from the end of the period laid down for the submission of drafts. They may make approval conditional on amendment of the draft so that it conforms to Community rules. The decision may be taken later than the above deadline where an additional appraisal is made by the departments or where amendments are requested by them. 4. Each year, and at least 30 days before the end of the period specified in paragraph 3, the competent departments shall send the Commission a summary sheet for each programme likely to be approved, in accordance with the outline in Annex I. The Commission may ask for further information and make observations before the end of the period laid down for the approval or rejection of the programmes of initiatives. 5. The programme may be amended during implementation where such amendments are justified on technical grounds, provided, however, that the purpose of those amendments is not to extend the implementation period originally set. The competent departments shall take all appropriate measures to approve or reject the said amendments. The approval and rejection procedure is laid down in paragraphs 3 and 4 shall be followed. 6. During implementation of the programme of initiatives the competent departments shall verify on a regular basis the progress made in implementing the programmes, the technical and financial conformity of the measures and the veracity of the supporting documents submitted. Each programme of initiatives shall give rise to at least one on-the-spot check during its period of implementation. 7. Each year producers, producer groups or producer organizations shall submit applications for assistance before a date stipulated by the competent departments. Article 4 Each year, by 31 October at the latest, the competent departments shall send the Commission a report summarizing the progress made in implementing the approved programme and the results of the checks carried out. Where difficulties in implementation arise which are liable to jeopardize the satisfactory performance of undertakings given by the operators, the competent departments shall provide the Commission with all appropriate information necessary to evaluate the application of Article 7 of Regulation (EEC) No 2019/93. Article 5 Measures qualifying already for financial assistance or for which assistance has been requested under the existing Structural Funds shall not be eligible under this Regulation. Article 6 1. Applications for Community aid shall be submitted in accordance with Annex II to the competent Greek authorities. 2. They shall be accompanied by invoices and all other supporting documents relating to the measures undertaken. The invoices or supporting documents shall contain a reference to the part of the area of the programme of initiatives to which the work instalments refer. 3. The competent departments, having verified the applications for aid and the relevant supporting documents, shall pay out, in the two months following the lodging of the aid application, either the contribution of the Member State or the Community aid determined in accordance with Article 7 of Regulation (EEC) No 2019/93, as appropriate. The contribution of the Member State concerned may not be paid out later than the Community aid. Article 7 1. Where aid has been paid without due entitlement, the competent Greek authorities shall recover the amount concerned with interest from the date on which the aid was paid to the date on which it was recovered. Where fraud occurs, a fine equal to half the amount paid without due entitlement shall also be applied. The interest rate applied shall be that in force for similar recovery operations under Greek law. 2. The aid recovered and, where applicable, interest and the fine sum shall be paid to the disbursing agencies and deducted by them from the expenditure financed by the European Agricultural Guidance and Gurantee Fund in proportion to the Community contribution. Article 8 The competent authorities shall send the Commission, within three months following the entry into force of this Regulation, the additional detailed rules adopted for the application of Article 7 of Regulation (EEC) No 2019/93. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 184, 27. 7. 1993, p. 1. (2) OJ No L 166, 23. 6. 1978, p. 1. (3) OJ No L 118, 20. 5. 1972, p. 1. ANNEX I DESCRIPTION OF THE PROGRAMME OF INITIATIVES A. Demarcation of the geographical area involved and precise geographical identification of the parcels covered by the programme. B. Description of the position at the start of the programme as regards: 1. Production: - number of holdings, cultivated area, yield per hectare, volume of production harvested. This information must be broken down by product, - technical infrastructure of the holdings. 2. Technical assistance C. Production potential - aims and prospective outlets D. Programme aims in regard to: 1. the means of production: - development of production, in particular by new plantings or new crops, - varietal improvements to increase productivity and to adjust to environmental conditions, - adoption of cultivation techniques specific to the climatic and physical conditions of the region, - planting and cultivation of experimental crops in conjunction with research centres. 2. Technical assistance linked to production (conversion of production and cultivation techniques) E. Investments required 1. Total cost of the plan, broken down by measure proposed. 2. Anticipated cost broken down by year of implementation. F. Expected time limit for completion and annual phasing of implementation (over a minimum period of three years). ANNEX II